             Case 3:16-cr-00440-WHA Document 177 Filed 03/09/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            Katherine.Wawrzyniak@usdoj.gov
 9
     Attorneys for the United States
10

11                                     UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                 NO. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                 STIPULATION AND [PROPOSED] ORDER FOR
16                                   )                 UNSEALING UNITED STATES’ MOTION IN
       v.                            )                 LIMINE NUMBER ONE AND ASSOCIATED
17                                   )                 DOCKET ENTRIES
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20

21          The United States, represented by Assistant United States Attorneys Michelle J. Kane and
22 Katherine L. Wawrzyniak, and defendant Yevgeniy Nikulin, represented by appointed counsel Adam

23 Gasner and Valery Nechay, hereby stipulate that this Court may unseal United States’ motion in limine

24 number one, the defendant’s response, and the Court’s order, as well as the sealing orders associated

25 //

26

27

28

     STIP. & [PROPOSED] ORDER
     16-00440 WHA
             Case 3:16-cr-00440-WHA Document 177 Filed 03/09/20 Page 2 of 2




 1 with those pleadings (docket entries 140, 141, 159, 160, and 165). The parties agree that the grounds for

 2 filing the documents under seal no longer exist.

 3 DATED:                                                Respectfully submitted,

 4                                                       DAVID L. ANDERSON
                                                         United States Attorney
 5

 6
                                                         /s/
 7                                                       MICHELLE J. KANE
                                                         KATHERINE L. WAWRZYNIAK
 8                                                       Assistant United States Attorneys

 9
                                                         /s/
10                                                       ADAM GASNER
                                                         Counsel for Yevgeniy Alexandrovich
11                                                       Nikulin

12
                                                         /s/
13                                                       VALERY NECHAY
                                                         Counsel for Yevgeniy Alexandrovich
14                                                       Nikulin

15

16                                                    ORDER
17          Based on the stipulation of the parties, and good cause appearing therefor, the Court HEREBY

18 ORDERS that United States’ motion in limine number one, the defendant’s response, and the Court’s

19 order, as well as the sealing orders associated with those pleadings (docket entries 140, 141, 159, 160,

20 and 165) shall be unsealed and placed on the public docket.

21 DATED: March 9, 2020.                                 ________________________________
                                                         HON. WILLIAM ALSUP
22                                                       United States District Judge
23

24

25

26

27

28
                                                        2
     STIP. & [PROPOSED] ORDER
     16-00440 WHA
